Citation Nr: 1116966	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-13 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A § 1151, claimed as due to VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1948 to May 1952.  The appellant is the Veteran's surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2006.  The death certificate lists the immediate cause of death as pneumonia.  Other significant conditions contributing to death but not resulting in the underlying cause were noted as peripheral vascular disorder (PVD), angina, cerebrovascular accident (CVA), heart valve replacement, coronary artery disease (CAD), diabetes, chronic obstructive pulmonary disease (COPD), atrial fibrillation, and obesity.  

2.  At the time of the Veteran's death he was service-connected for residuals of a gunshot wound, posttraumatic stress disorder (PTSD), and residuals of malaria.

3.  A service-connected condition is not shown to have caused, to be etiologically related to, or to have substantially or materially contributed to the Veteran's death.

4.  The evidence of record demonstrates that the Veteran's death was not due to VA medical fault or to an unforeseeable event.



CONCLUSIONS OF LAW

1.  A service-connected disability is not shown to have caused or contributed materially or substantially in producing the Veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).

2.  VA medical treatment is not shown to have caused the Veteran's death.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).   

Generally, VCAA notice for a cause of death claim must include:  (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   A November 2009 letter notified the appellant of the information and evidence necessary to substantiate a cause of death claim, to include as based on VA medical treatment under 38 U.S.C.A. § 1151, included a statement of the conditions for which the Veteran was service-connected, and explained how to substantiate a claim based on a condition not yet service-connected.  Although the letter was not sent prior to initial adjudication, there is no prejudice to the appellant in proceeding to adjudication of this claim, because the letter provided the appropriate content of notice and was followed by a readjudication of the claim in a February 2011 supplemental statement of the case.  Prickett, 20 Vet. App. at 376.  Additionally, the appellant was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the appellant.  

VA's duty to assist the appellant has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA medical records have been obtained.   VA provided the appellant with adequate medical opinions with respect to her claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Taken in sum, the VA medical opinions address the relevant theories of entitlement and the relevant evidence of record.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Board also finds that there has been substantial compliance with its October 2009 remand and that it may proceed to adjudication of this appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  The prior remand requested development including VCAA-compliant notice, attempting to obtain VA medical records, and obtaining medical opinions that addressed the following questions:  (1) whether it is more or less likely as not that service-connected disabilities resulted in or were a contributing factor in the Veteran's death, and (2) whether it is more or less likely as not that the proximate cause of the Veteran's death (pneumonia) was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in furnishing hospital care or medical treatment, and (3) whether this was an event that was not reasonably foreseeable.  In November 2009, the RO sent a VCAA-compliant letter.  The RO requested VA medical records and received and associated with the claims file the available records.  Additionally, February 2009 and March 2010 medical opinions that addressed the above-noted questions were obtained.  

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2010).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Additionally, when a veteran experiences additional disability or death as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.  When there is no willful misconduct by a veteran, disability or death resulting from VA hospital care is compensated in the same manner as if service-connected, if the disability or death was caused either by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish entitlement to 38 U.S.C.A. § 1151 benefits, there must be additional disability or death, actual causation, and proximate causation. 38 C.F.R. § 3.361(b)-(d).  To determine whether VA treatment caused the additional disability, there must be actual causation, and not just a continuance or natural progress of a disease or injury, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).  To establish proximate causation, there must either be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(c), (d).  To demonstrate carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, there must be a showing that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the treatment without appropriate informed consent.  38 C.F.R. § 3.361(d)(1).  To determine whether an event was reasonably foreseeable, there must be a consideration of what a reasonable health care provider would not have considered to be an ordinary risk of the treatment and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2).

The appellant asserts that the Veteran's service-connected disabilities caused him to be in a severe condition which eventually led to his death due to pneumonia.  She also asserted that VA medical care while he was in a nursing home care unit caused his death.  

A November 26, 2006 death certificate lists the Veteran's immediate cause of death as pneumonia.  Other significant conditions contributing to death but not resulting in the underlying cause were noted as PVD, angina, CVA, heart valve replacement, CAD, diabetes, COPD, atrial fibrillation, and obesity.  

At the time of the Veteran's death he was service-connected for residuals of a gunshot wound, PTSD, and residuals of malaria.  The Veteran's gunshot wound residuals were evaluated as 10 percent disabling, which contemplates moderate symptomatology affecting the extension of the knee, simultaneous flexion of hip and flexion of knee, tension of fascia lata and iliotibial band, acting in postural support of body, and acting with hamstrings in synchronizing hip and knee.  38 C.F.R. § 4.73, Diagnostic Code 5314 (2010).  The Veteran's PTSD was evaluated as 70 percent disabling, which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Malaria was evaluated as noncompensable, contemplating little or no residuals.  38 C.F.R. § 4.88b, Diagnostic Code 6306 (2010).  

A June 2003 VA mental health examination report noted that the Veteran was rational, coherent, and had no unusual thought content.  In a June 2003 VA muscles examination, the Veteran was unable to feed, dress, or bathe himself, stand, or walk, due to his strokes which had left his left leg and arm paralyzed.  He reported difficulty standing on his right lower extremity due to weakness in that leg from his service-connected gunshot wound residuals.  He had worked for 38 years without significant limitation in activities due to the gunshot wound, but now had limitations that interfered with his ability to stand and participate in transfers.  Upon examination, it was noted that the Veteran was deconditioned due to significant limitations following his strokes.  The right lower extremity was deconditioned in part due to the strokes and in part due to the service-connected disability.  

VA medical records indicate that the Veteran was admitted to the Nursing Home Care Unit (NHCU) of a VA medical center in June 2004.  In an August 2004 monthly summary, it was noted that the Veteran was hopeful that he would be able to return home again with home health services.  There were no current plans for discharge.  Another August 2004 record indicated the Veteran was listed as do not resuscitate (DNR).  There was a significant medical history including cardiac, hypertension, respiratory, CVA, and diabetes.  Another August 2004 record noted the Veteran's ability to walk was severely limited or non-existent.  He could not bear weight, used wheelchairs, and had to be assisted into a chair or wheelchair.  

In an October 2004 treatment note, the Veteran had been referred to the Rehab unit based on a diagnosis of deconditioning/remote strokes.  He had been evaluated for physical therapy in October 2003 and was determined to have no rehabilitation potential as he had been immobile and in respiratory isolation for the last several months.  There were multiple problems including congestive heart failure (CHF), CAD, CVA, hypertension, asbestos exposure, COPD, diabetes mellitus, type II, chronic renal failure, PVD, iron deficiency/anemia, chronic atrial fibrillation, venous insufficiency with stasis dermatitis, depression, decubitous ulcers, leg varicosities with ulcers, recurrent cellulitis of lower extremities, and urosepsis.  It was assessed that the Veteran had poor rehabilitation potential.  

A January 2005 VA examination report noted no there were current clinical manifestations of malaria.  It was noted that the Veteran was chronically ill, was a resident of a long-term care VA facility, and had had three CVAs and a coronary artery bypass graft (CABG).  The Veteran was unable to transfer or ambulate without full assist.  Regarding the muscle examination, there was an entrance wound on the back of the thigh.  The Veteran reported no pain, numbness, tingling, or weakness of the right lower extremity.  Examination revealed a chronically ill and obese gentleman who could not transfer or ambulate without a full assist.  Strength testing of the lower extremity was inconclusive because of a history of strokes.  There was some a scar and some evidence of muscle atrophy.  A February 2005 VA PTSD examination report indicated the Veteran's PTSD caused severe industrial and social function.  The Veteran was fully oriented without delusions but had diminished memory and difficulty with concentration.

A September 2006 Social Work Case Note indicated that the Veteran was at the hospice level of care and there was no discharge plan in place.  A September 2006 Geriatric Medicine Long Term Care Treatment Plan note indicated the Veteran's problems included post-stroke with left hemiparesis, immobility which requires maximum assist with all care, obesity, risk for hyper or hypoglycemic episodes secondary to diabetes, risk for skin breakdown secondary to poor mobility and hemiparesis, lower extremity ulcers secondary to PVD, risk for infection secondary to osteomyelitis of the great toe, and risk of malnutrition secondary to hypoalbunemia possible due to antibiotic use and osteomyelitis.  It was noted that the Veteran was a long term care resident.  

November 1996 VA treatment records indicate the Veteran was suffering from shortness of breath.  The assessment was pneumonia, in patient with stroke with dense left hemiparesis.  It was noted that there was a palliative approach to care with no transfer to acute care.  In other November 1996 VA records, the Veteran's poor prognosis was noted.  Pneumonia and end stage renal failure were assessed. When asked if the patient wished to consider additional treatment, the Veteran responded "yes."  In a November 2006 nursing note, it was noted that the Veteran's wife was aware of his condition, and that bereavement information was given and the Veteran's symptoms were discussed.  Her request was to keep the Veteran comfortable.  Other November 2006 notes indicate that the Veteran was under treatment for pneumonia, which was complicated by his comorbidities, including chronic CHF, COPD, diabetes, hyperglycemia, anemia and renal insufficiency.  It was noted that priority was to maintain the Veteran's comfort.  The prognosis was poor.  A November 26, 2006 treatment note indicated that death was pronounced, noting that Veteran was on comfort measures.  

In a July 2007 statement, a VA physician who treated the Veteran at the NHCU provided an opinion that although the Veteran was admitted to the unit following a stroke, the physician felt, with reasonable medical certainty that the Veteran's overall state, with associated immobility, caused him to be in the severe condition that led to pneumonia and his subsequent death.  

A November 2007 VA medical opinion was obtained upon a review of the claims file.  The an examiner concluded that it was less likely as not that the Veteran's cause of death was contributed to or materially aggravated by his service-connected gunshot wound residuals.  The examiner noted that there was no evidence that the service-connected disability contributed in any way to the pneumonia with associated complications from PVD, CVA, COPD, atrial fibrillation, and CAD.  The examiner noted the Veteran's multiple strokes caused severe weakness and immobility years prior to his death and that review of the medical literature did not indicate a linkage between the service-connected disability muscle disability and pneumonia.  The examiner also noted that the July 2007 opinion did not indicate that the immobility was caused by the Veteran's service-connected disability.  The examiner determined that the Veteran's immobility was not due to gunshot wound residuals, but to the history of multiple strokes.  

An August 2008 VA medical opinion was obtained upon review of the claims file.  The examiner concluded that it was less likely as not that the Veteran's cause of death was proximately caused, aggravated, or materially contributed to by negligence, carelessness, lack of proper skill, an event not reasonably foreseeable, error in judgment, or similar instance of fault by the VA in furnishing his medical care.  The examiner stated the the Veteran had suffered a stroke and was predominantly immobilized, noting that lack of movement is a principal cause of pneumonia in people above a certain age.  Pneumonia was a common cause of death in the elderly not associated or related to negligence, lack of skill, or proper medical care on the part of the medical providers.  

A February 2009 VA medical opinion was obtained upon review of the claims file.  The examiner concluded that there was no relationship between the Veteran's service-connected disabilities and death and that it was less likely than not that the disabilities resulted in or were a contributing factor to his death.  The examiner found that the Veteran had multiple co-morbidities, noting that he had been admitted to a VA NHCU for long-term palliative care in June 2004 following his functional decline.  A stroke in 1996 left a dense left hemiparesis.  In addition, the Veteran had a history of CAD with a CABG and an aortic valve replacement, PVD with leg ulcers, osteomyelitis requiring antibiotic treatment and analgesic agents for chronic leg pain, mild renal insufficiency, obesity, a history of diabetes mellitus, and a history of lung disease with pleural reactions.  

The examiner also determined that it was less likely than not that that the proximate cause of the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care or medical treatment.  The examiner noted that the Veteran had multiple co-morbidities and declining functional status for several years primarily due to cardiovascular issues.  Although the medical record did not provide strong evidence for pneumonia as the actual cause of death, a review of the record indicated that the death was likely multifactorial.  The examiner stated that an assessment of the appropriateness of care related to the proximate cause of the Veteran's death depends upon the agreed upon goals of care, noting that after hospitalization, a discussion with family and patient determined that the Veteran was DNR and required nursing home level of care, which the Veteran subsequently received.  The goals of care were described as palliative, although the exact scope of care was not well-documented.  Notes from October and November 2006 indicated the palliative care approach with no transfer to acute care facility and that comfort measures were to be used.  

Finally, a March 2010 VA medical opinion was obtained upon review of the claims file.  The examiner noted that he was a psychiatrist and thus was providing an opinion based upon PTSD only.  The examiner concluded that it was less likely than not that the PTSD resulted in or was a contributing factor in the Veteran's death, and that it was less likely as not that any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault related to PTSD was in any way related to his death.  The examiner determined that he found that PTSD was not at all relevant to the Veteran's overall condition.  

The Board finds that the evidence of record does not support a finding of service connection for the cause of the Veteran's death, to include as due to VA medical treatment.  First, the appellant asserts that the Veteran's service-connected disabilities rendered him in such a severe condition that it led to his pneumonia and eventually, his death.  The VA medical records indicate the Veteran was admitted to the nursing home in 2004, based on a list of medical problems that did not include any service-connected disabilities, including gunshot wound residuals, PTSD, or residuals of malaria.  In 2003 and 2005, the Veteran's gunshot wound residuals were listed as moderate.  The Veteran reported right leg weakness only.  Examination showed a scar and some muscle atrophy.  There were no symptoms related to the malaria and his PTSD was not related to his physical condition by the medical evidence of record.  This competent, credible, and probative evidence weighs against a finding that the Veteran's service-connected disabilities caused his pneumonia.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  

Additionally, the Board finds that the weight of the medical opinions of record indicates that service-connected disabilities did not cause the Veteran's death.  See Gabrielson, 7 Vet. App. at 40.  A July 2007 VA physician stated that although he was admitted to the unit following a stroke, he felt with reasonable medical certainty that his overall state, with associated immobility, caused him to be in the severe condition that led to pneumonia and his subsequent death.  Although the opinion is competent and credible, the Board does not assign significant weight to this opinion as it ignores the Veteran's significant medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion and review of the claims file does not automatically render an opinion persuasive).  

In contrast, the other medical opinions of record considered all of the Veteran's conditions.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (noting that the Board may appropriately favor the opinion of one competent medical authority over another).  The November 2007 VA medical practitioner concluded that it was less likely as not that the gunshot wound residuals caused his death, noting that that there was no evidence that the disability contributed in any way to the pneumonia and associated complications.  The examiner noted that the severe weakness and immobility was present years prior, was due to the Veteran's strokes, and that medical literature did not indicate a linkage between the disability and pneumonia.  The examiner also noted that the July 2007 opinion did not indicate that the immobility was caused by the Veteran's service-connected disability.  The February 2009 VA examiner concluded that there was no relationship between the service-connected disabilities and death, noting the Veteran's multiple co-morbidities, his significant medical history, and his admittance into a NHCU following a functional decline for long term palliative care.  Finally, the March 2010 VA examiner provided an opinion that it was less likely than not that the Veteran's PTSD resulted in or was a contributing factor in the Veteran's death, finding that PTSD was not at all relevant his overall condition.  These medical opinions are highly probative as they were based upon a review of the complete claims file, including the Veteran's VA examinations in 2003 and 2005 and the NHCU records, and provided explanations for the conclusions provided.  Nieves-Rodriguez, 22 Vet. App. at 302-04; Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  In summary, the Board finds that the weight of the evidence of record indicates that the Veteran's service-connected disabilities did not cause or substantially or materially contribute to his death.  Accordingly, service connection for the cause of the Veteran's death on this basis is not warranted.

Second, the appellant asserts that VA medical treatment, to include a lack of care, caused his death while at the nursing home care unit.  No specific incident was alleged; rather, the appellant asserted that because the Veteran obtained pneumonia, he received inadequate treatment.  The treatment records from the Veteran's time at the NHCU indicate he was chronically ill upon admittance with a medical history significant for CVA, CAD, CHF, hypertension, COPD, diabetes, renal failure, and PVD.  It was noted in those records that the Veteran was there to receive palliative care and that he was DNR.  

Additionally, the medical opinions of records indicate that VA medical treatment did not cause the Veteran's death, to include due to VA fault or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; Gabrielson, 7 Vet. App. at 40.  The August 2008 VA examiner concluded that it was less likely as not that the Veteran's death was proximately caused, aggravated, or materially contributed to by negligence, carelessness, lack of proper skill, an event not reasonably foreseeable, error in judgment, or similar instance of fault by VA in furnishing his medical care.  The examiner noted that the Veteran had suffered a stroke and was predominantly immobilized, that lack of movement is a principal cause of pneumonia in people above a certain age, and that pneumonia was a common cause of death in the elderly not associated or related to negligence, lack of skill, or proper medical care.  

The February 2009 examiner also determined that it was less likely than not that that the proximate cause of the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care or medical treatment.  The examiner noted that the Veteran had multiple co-morbidities and declining functional status for several years primarily due to cardiovascular issues and that the death was likely multifactorial.  The examiner also stated that an assessment of the appropriateness of care related to the proximate cause of the Veteran's death depends upon the agreed upon goals of care, noting that the Veteran's care was noted to be palliative in nature.  The goals of care were described as palliative, although the exact scope of care was not well-documented.  VA medical records from October and November 2006 indicated the palliative care approach with no transfer to acute care facility and that comfort measures were to be used.  Finally, the March 2010 VA psychiatric examiner determined that it was less likely as not that the any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault related to PTSD was in any way related to his death.  The Board finds these medical opinions competent, credible, and highly probative as they were provided upon a review of the claims file, addressed the relevant medical evidence of record, and provided explanations.  Nieves-Rodriguez, 22 Vet. App. at 302-04; Prejean, 13 Vet. App. at 448-9.  Thus the evidence of record indicates that VA treatment did not cause the Veteran's death either due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or due to an unforeseeable event.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Accordingly, service connection for the cause of the Veteran's death on this basis is not warranted.

The Board appreciates the appellant's sincere contentions regarding the cause of the Veteran's death and the statements she has submitted in an effort to substantiate her claim.  As a lay person, however, the appellant is not competent to opine on medical matters such as the etiology of medical disorders.  The record does not show, nor does the appellant contend, that she has specialized education, training, or experience that would qualify her to provide an opinion on this matter.  Accordingly, the appellant's lay statements are entitled to no probative value.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997). 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to DIC benefits based on service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A § 1151, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


